Tucker, P.
In the payment of the debts of a decedent, recognizances are always regarded as of higher dignity than specialties. 3 Bac. Abr. Ex’ors & Adra’ors. L. 2.,p. 81. Off. of Ex’or, 138. 2 Wms. on Ex’ors, 562. In this case, the recognizance of bail being the solemn acknowledgment of obligation in a court of record, and the bail having been irrevocably fixed for the debt by the return of the scire facias executed before his death, and his failure to surrender his principal, the obligation upon him was com*36,píete and final. Against a debt of this dignity, it was not • • > competent to the administrator of the bail, to retain a debt due by specialty to himself.
Judgementreversed—the demurrer sustained—and judgement entered for the appellants against the appellee de bonis testatoris.